DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on August 8th, 2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden to examining all claims. A search burden exists as the inventions require a different field of search with different search queries. Group 1 requires queries that are directed toward the dimensions of a solid electrolyte deposited on a porous structure. Group II requires queries directed toward the methods of depositing a solid electrolyte onto a porous structure. Therefore, the argument is found to be not persuasive. The election is maintained. Claims 1-19 and 21 are pending and will be examined, and claims 19-20 are withdrawn as belonging to a non-elected invention.

Specification
The disclosure is objected to because of the following informality: 
There are two example 6Bs given on page 31. Correct the one in paragraph [00144] to read Example 6D.    
The disclosure is objected to because of the following inconstancies:
The two ranges given for the thickness of the porous nanostructure in paragraphs [0041] and [0043] are inconsistent with each other. The examiner suggests that the thickness of the porous nanostructure provided in [0043] is a typographical error. This suggestion is based on the range for the thickness of the solid electrolyte in paragraph [0015] which matches the range for the thickness of the porous nanostructure provided in [0043].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation of “a thickness of the porous nanostructure is in a range of about 30 nanometers to about 240 nanometers” is claimed. The limitation is supported in paragraph [0043] of the specification, however, the limitation conflicts with paragraph [0041] which states “a thickness of (TPN) the porous nanostructure may be 100 micrometers (µm) …a porous nanostructure may have a thickness of about 5,000 nm to about 100,000 nm.” Additionally, paragraph [0015], the examples in Table 1, and claim 21 indicate a thickness of the solid electrolyte (not the porous nanostructure) is in a range of about 30 nanometers to about 240 nanometers. The embodiments in the specification have a porous nanostructure has a thickness of 50 µm (Examples 1-6a, and 6c), 75 µm (Example 6B), and 100 µm (second Example 6B, see objection above). Therefore, in light of the embodiments provided, a skilled artisan would appreciate the original intent of the applicant was for the range for a thickness of the solid electrolyte (not the porous nanostructure) is in a range of about 30 nanometers to about 240. Therefore, for the purpose of this Office Action the claim is interpreted as a thickness of the solid electrolyte is in a range of about 30 nanometers to about 240.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by  Huang et al. (CN 104103873 A, using machine translation for citations).

Regarding claim 1, Huang discloses a solid electrolyte membrane (see Example 2/Pg16/L23-24) corresponding to the claim limitation of “composite solid electrolyte”. Huang discloses a solid electrolyte layer which uniformly covers the porous ceramic layer (Example 2/Pg16/L25-26) corresponding to the claim limitation “a solid electrolyte disposed on a surface of the porous nanostructure.” 
Huang further discloses solid electrolyte layer having a thickness of 1 μm (see Example 2/Pg16/L23) and a pore size of with an upper range of 300 nm (see Example 2/Pg16/L48-49). Therefore, the ratio of the thickness of the solid electrolyte, referred to as TSE, and the diameter of pores, referred to as D, is 3.3 (i.e. TSE/D = 3.3) which is within the claimed range. 

Regarding claim 2, Huang further solid electrolyte layer having a thickness of 1 μm (see Example 2/Pg16/L23) and a pore size of with an upper range of 300 nm (see Example 2/Pg16/L48-49). Therefore, the ratio of TSE/D is 3.3 which is within the claimed range

Regarding claim 6, Huang discloses the material of the solid electrolyte layer as Li1.21Ge1.49Al0.21Ti0.3(PO4)3 (see Example 2/Pg16/L28-29) corresponding to the claim limitation “the solid electrolyte comprises an oxide solid electrolyte.” 

Regarding claim 7, Huang discloses the porous ceramic layer is a two-pass anodized aluminum (see Example 2/Pg16/L31) corresponding to the claim limitation “the porous nanostructure comprises an anodic aluminum oxide.”

Regarding claim 8, Huang further discloses solid electrolyte layer having a thickness of 1 μm (see Example 2/Pg16/L23) which is within the claimed range. 

Regarding claim 9, Huang further discloses the solid electrolyte is Li1+yGe2-x-yTixAly(PO4)3(wherein X=0.3, y=0.21, i.e. Li1.21Ge1.49Al0.21Ti0.3(PO4)3 which falls within the claimed scope of Li1+x+y(AlaGa1-a)x(TibGe1-b)2-xSiyP3-yO12, wherein x=0.21, y=0, a=1, b=0.17.

Regarding claim 10, Huang discloses a two-pass anodized aluminum ceramic sheet having a thickness of 170 μm (Example 2/Pg16/L48-49). Huang further discloses a solid electrolyte layer having a thickness of 1 μm (Example 2/Pg16/L25-26). Therefore, the ratio of the thickness of the porous ceramic layer and the thickness of the solid electrolyte is 170:1 which is within the claimed range. 

Regarding claim 11, Huang discloses the porous ceramic layer of the solid electrolyte membrane, the pores of which are filled with an electrolyte (Example 2/Pg17/L1-3) corresponding to the claim limitation “the composite solid electrolyte further comprises a liquid electrolyte.” 

Regarding claim 12, Huang discloses the solid electrolyte membrane was impregnated with lithium hexafluorophosphate-propylene carbonate electrolyte (see Example 2/Pg17/L10-12) corresponding to the claim limitation “the liquid electrolyte comprises … a lithium salt, an organic solvent, or a combination thereof.” 

Regarding claim 13, Huang discloses membrane with the solid electrolyte layer uniformly covers the porous ceramic layer (see Example 2/Pg16/L23-26) and the pores are filled with an electrolyte (see Example 2/Pg17/L1-3) corresponding to the claim limitation “the composite solid electrolyte comprises the porous nanostructure and the solid electrolyte is located on a surface of the porous nanostructure, and a pore of the porous nanostructure contains the liquid electrolyte.”

Regarding claim 14, Huang discloses a battery comprising a negative electrode, the solid electrolyte membrane, and a porous positive electrode with the negative electrode disposed on one side of the hollow ceramic layer of the solid electrolyte membrane and the porous positive electrode is disposed on the side of the solid electrolyte layer (see Example 2/Pg17/L1-7) corresponding to the claim limitation “a negative electrode layer; and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer, wherein the solid electrolyte layer comprises the composite solid electrolyte of claim 1”.  

Regarding claim 15, Huang discloses the material of the solid electrolyte layer as Li1.21Ge1.49Al0.21Ti0.3(PO4)3 (see Example 2/Pg16/L28-29 and Example 2/Pg17/L28-29) corresponding to the claim limitation “the solid electrolyte comprises an oxide solid electrolyte.”

Regarding claim 16, Huang discloses the graphene sponge is impregnated with a lithium chloride (LiCl) aqueous solution (see Example 2/Pg17/L16-18) corresponding to the claim limitation “the positive electrode layer further comprises …a lithium salt...” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 104103873 A, using machine translation for citations) in view of Park, et al., US-20040013924-A1

Regarding claim 4, Huang does not teach a thickness of the solid electrolyte is in a range of about 10 nm to about 500 nm.
Park teaches an electrolyte thin film on an anodized porous film, which may be anodozied alumina (see [0012]), and teaches the importance of minimizing the thickness of the electrolyte (see Table 1 and [0007], [0060]-[0061]). However, the thickness requires a deposition density to form a void-free film in order to minimize the height, which depends on the pore size (see Fig. 1 and [0024]-[0026]). Hence, Park suggests that the height should be minimized, but the minimum height ultimately depends on the pore size of material in order to ensure a void-free film.
Thus, it would have been obvious to one of ordinary skill in the art to minimize the thickness of the solid electrolyte to be in a range of about 10 nm to about 500 nm, given the constraint that the film is void-free, in order to minimize the resistance.

Regarding claim 5, Huang teaches the pore size may be 25 nm in other examples. Starting from these other examples instead of the embodiment cited in claim 1, above, and given the teachings of Park, cited above, it would have been obvious to one of ordinary skill in the art to minimize the thickness of the solid electrolyte to be in a range of about 30 nm to about 240 nm, given the constraint that the film is void-free, in order to minimize the resistance.

Claim(s) 1-6, 8-10, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20200328423 A1).

Regarding claim 1, Li discloses an apparatus to facilitate alkali metal transport during battery cycling (see Title) corresponding to the claim limitation “composite solid electrolyte.” Li discloses a solid electrolyte sealing an open pore structure (see [0015]) corresponding to the claim limitation of “a solid electrolyte disposed on a surface of the porous nanostructure.” Li discloses the cross-sectional width of a pore in the open pore structure of less than 300 (see [0021]). Li discloses further discloses a layer of solid electrolyte thickness of 100-500 nm (see [0172]). Therefore, when the of the thickness of the solid electrolyte, referred to as TSE, is about 300 nm, and the diameter of pores, referred to as D, is 100 – 500 n, the ratio of TSE/D is from 0.3 to 1.7 which is within the claimed. However, with values of TSE significantly less than 300 the TSE/D ratio increases outside of the claimed range.  
Li teaches the thickness of the layer of solid electrolyte must be sufficient to blunt small cracks (see [0172]). Li further teaches by using a smaller pore reduces the mechanical stress and, thereby, the solid electrolyte covering may be substantially reduced (see [0178]). Therefore, the relationship between decreasing the pore size allowing for decreasing the thickness of the solid electrolyte layer is a result effective variable. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II).

Regarding claim 2, Li discloses the cross-sectional width of a pore in the open pore structure of about 200 nm (see FIG. 43). Li discloses further discloses solid electrolyte thickness of 200 nm (see [0253]). Therefore, Li discloses a TSE/D of 1 which is within the claimed range.

Regarding claim 3, Li discloses pores of the open pore structure of less than 300 nm (see [0013]). This encompasses the claimed range. Furthermore, Li teaches using a smaller pore reduces the mechanical stress applied and mechanical degradation (see [0178]). However, Li also teaches that with a smaller pore the alkali metal contained therein becomes smaller which results in a lower volumetric capacity (see [0178], [0191], and 6A-C).
	It would have been obvious to one having ordinary skill in the art at the time of filling, to utilize the overlapping portions of the claimed range in order to balance the mechanical properties and capacity requirements of the open pore structure. 
	Li is not limited to a specific porosity. However, Li teaches the volumetric capacity increases with increasing porosity (see Fig 6B). Additionally, Li teaches by decreasing the width of the open pore structure stress applied to the open pore structure by the lithium metal decreases. Therefore, the porosity is a results effective variable. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II). 

Regarding claim 4, Li discloses a layer of solid electrolyte with a thickness of 200 nm (see [0253]) which is within the claimed range. 

Regarding claim 5, as best as the examiner understands the claim with respect to the 112b rejection above, Li discloses pores of the open pore structure of less than 300 nm (see [0013]). This encompasses the claimed range. Furthermore, Li teaches using a smaller pore reduces the mechanical stress applied and mechanical degradation (see [0178]). However, Li also teaches that with a smaller pore the alkali metal contained therein becomes smaller which results in a lower volumetric capacity (see [0178], [0191], and 6A-C).
	It would have been obvious to one having ordinary skill in the art at the time of filling, to utilize the overlapping portions of the claimed range in order to balance the mechanical properties and capacity requirements of the open pore structure. 
 Li discloses a ductile solid electrolyte with a thickness sufficient to blunt small cracks of about 100 nm to 500 nm (see [0172]) which overlaps the claimed range. Furthermore, Li teaches that using a smaller pore allows for the solid electrolyte covering may be substantially reduced because less stress is applied (see [0178]). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, II). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filling, to utilize the overlapping portions of the claimed ranges in order to optimize the pore diameter and the thickness of the solid electrolyte in order to reducing cracking of the solid electrolyte.   

Regarding claim 6, Li discloses a solid electrolyte with a layer of lithium phosphorus oxynitride (see [0253]) corresponding to the claim limitation of “solid electrolyte comprises an oxide solid electrolyte.”

Regarding claim 8, Li discloses a pore diameter of about 200 nm (see FIG. 43) and an aspect ratio of about 102 for the open pore structure (see [0249]). Therefore, the height of the open pore structure is 20 µm which is in the claimed range.
  
Regarding claim 9, Li discloses the use of lithium phosphorus oxynitride (LiPON) for the solid electrolyte layer (see [0253]). While Li does not explicitly give the subscripts of the proportions for LiPON made from spluttering deposition having a stoichiometry of Li2.9PO3.3N0.5 (see Chen et al. Mater. Horiz., 2016, 3, 487) which is within the claimed range. 
  
Regarding claim 10, Li discloses solid electrolyte thickness of 200 nm (see [0253]). The thickness of the open pore structure of Li was disclosed to be 20 µm base on a pore diameter of 200 nm and an aspect ratio of 102 (see [0249]). Therefore, the ratio of the thickness of the open pore structure and thickness of the solid electrolyte is 100:1 which is within the claimed range. 

Regarding claim 14, Li discloses an all-solid-state battery includes a solid anode, a solid cathode, and a solid electrolyte disposed between the anode and the cathode (see [0003] and [0258]) corresponding to the claim limitation of “an electrochemical battery comprising: a positive electrode layer; a negative electrode layer; and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer”.
 
Regarding claim 15, Li discloses a solid electrolyte with a layer of lithium phosphorus oxynitride (see [0253]) corresponding to the claim limitation of “solid electrolyte comprises an oxide solid electrolyte”.

Regarding claim 17, Li discloses a cathode which was constructed from the active material LiFePO4 (see [0258]) corresponding to the claimed limitation “positive electrode layer comprises … a lithium phosphate iron oxide”. Li further discloses an anode with pre-deposited excess Li metal (see [0258]) corresponding to the claimed limitation “negative electrode layer comprises…metal”.  

Regarding claim 18, Li discloses the testing of an all-solid-state battery in which no (ionic) liquid or gel electrolyte was used (see [0258]) corresponding to the claim limitation “the electrochemical battery is an all-solid secondary battery.”


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 20160141580 A1) in view of Park, et al. (US 20040013924 A1).

Regarding claim 21, Sommer teaches a composite solid electrolyte (see embodiment EC1 of Fig. 2 or EC2 of Fig. 5) comprising:
a porous nanostructure (porous membrane A);
a solid electrolyte disposed on a surface of the porous nanostructure; (Li-ion conductive film B)
and a liquid electrolyte present in a pore of the porous nanostructure, wherein the liquid electrolyte comprises an ionic liquid and a lithium salt, (see description; cathode and/or anode may be soaked with electrolyte; electrolyte may comprise ionic liquid and lithium salt; see [0080]-[0098]),
Sommer does not explicitly teach wherein a thickness of the solid electrolyte is in a range of about 30 nanometers to about 240 nanometers, wherein an average diameter of pores of the porous nanostructure is in a range of about 10 nanometers to about 100 nanometers. However, both of these ranges fall within the thicknesses and the pore sizes disclosed by Sommer in general ([0035], [0027], respectively.
Park teaches an electrolyte thin film on an anodized porous film, which may be anodozied alumina (see [0012]), and teaches the importance of minimizing the thickness of the electrolyte (see Table 1 and [0007], [0060]-[0061]). However, the thickness requires a deposition density to form a void-free film in order to minimize the height, which depends on the pore size (see Fig. 1 and [0024]-[0026]). Hence, Park suggests that the height should be minimized, but the minimum height ultimately depends on the pore size of material in order to ensure a void-free film.
Thus, it would have been obvious to one of ordinary skill in the art to minimize the thickness of the solid electrolyte to be in a thickness of the solid electrolyte is in a range of about 30 nanometers to about 240 nanometers, wherein an average diameter of pores of the porous nanostructure is in a range of about 10 nanometers to about 100 nanometers, given the constraint that the solid electrolyte film is void-free, in order to minimize the resistance.
Sommer does not explicitly teach a pore density of the porous nanostructure is in a range of about 5x108 reciprocal square centimeters to about 1.6x1011 reciprocal square centimeters. However, Sommer notes that the porosity can be controlled, as can the pore diameter (see [0027][0028]). The porosity is simply the total pore volume, which is a product of the pore diameter multiplied by the thickness and the pore density, divided by the total volume of the membrane, which is the product of the cross-sectional area of the membrane multiplied by thickness. Hence, the porosity can be reduced to the pore diameter multiplied by the pore density, divided by the cross-sectional area of the membrane.
Thus, for the claimed pore size and a given membrane cross-section, it would have been obvious to one of ordinary skill in the art a pore density of the porous nanostructure is in a range of about 5x108 reciprocal square centimeters to about 1.6x1011 reciprocal square centimeters in order to arrive at the desired porosity given the above pore diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim, et al. (US 20160211498 A1) also teaches a separator that is similar to the claimed invention, excepting the height limitations.
Some combination of claims 1-18 is also likely over Sommer in view of Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA E CLARY whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721